Citation Nr: 0810102	
Decision Date: 03/27/08    Archive Date: 04/09/08	

DOCKET NO.  04-36 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.   

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from July 1972 to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas, that denied entitlement to the benefits sought.  

A review of the evidence of record reveals that service 
connection is in effect for residuals of a cold injury to the 
right lower extremity, rated as 10 percent disabling, and for 
residuals of a cold injury to the left lower extremity, also 
rated as 10 percent disabling.  With consideration of the 
bilateral factor, a disability rating of 20 percent is in 
effect.  Also, the record reveals the veteran has been in 
receipt of a permanent and total disability rating for 
pension purposes from November 27, 2002.  

The issue of the veteran's entitlement to service connection 
for hearing loss is being REMANDED to the RO by way of the 
Appeals Management Center (AMC) in Washington, D.C.  The 
veteran will be notified should further action be required.  


FINDING OF FACT

Any current low back disability is not shown to be related to 
the veteran's active service.  


CONCLUSION OF LAW

The veteran's chronic low back disability was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b) (1).  

A review of the record reveals compliance with the mandates 
of the VCAA with regard to the claim for service connection 
for a low back disability.  The veteran was informed by 
letter dated in March 2003 of VA's duty to assist him in 
obtaining evidence for his claim.  He was told how he could 
help VA.  He was further told what the evidence had to show 
to establish entitlement to service connection.  In a 
March 2006 letter he was informed of information and evidence 
needed to evaluate disabilities and how effective dates are 
assigned once service connection is established for a 
particular benefit.  The record shows the veteran requested a 
hearing before a member of the Board in March 2007.  He was 
scheduled for a hearing in October 2007, but in a letter 
dated October 30, 2007, he asked that the hearing be 
rescheduled.  He was then scheduled for a hearing in 
January 2008, but, for whatever reason, he did not appear for 
the hearing.  

With regard to the duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified post service medical records relevant to 
the issue on appeal have been requested or obtained.  The 
duty to assist requires VA to provide medical examinations or 
obtain medical opinions when necessary for an adequate 
disposition.  The Board notes that the veteran was accorded 
such an examination by VA pertinent to the issue on appeal in 
March 2006.  The Board finds that the available medical 
evidence is more than sufficient for an adequate 
determination of the issue on appeal.  

Pertinent Law and Regulations

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated by active military service.  
38 U.S.C.A. § 1110.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a veteran served for ninety days or more during a period 
of war on or after December 31, 1946, and arthritis manifests 
to a degree of 10 percent or more from the date of 
determination of such service, such disease process shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during a period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F. 3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004).  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See Alemany v. Brown, 
9 Vet. App. 518 (1996).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and what this evidence shows, or fails to show, on 
the claim.  The veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the veteran).  

A review of the service medical records reveals that the 
veteran was seen in January 1973 for a complaint of back pain 
of seven months duration.  He reported that he had had back 
pain since age 17 prior to service and continued to have back 
pain since service.  There was no radiation of pain.  
Examination several days later at an orthopedic clinic showed 
normal lumbar lordosis.  There was minimal spasm when bending 
forward.  There was a full range of motion in all directions.  
There were no neurological abnormalities.  He was given an 
impression of mild low back strain and was placed on limited 
duty profile for about six weeks.  There were no further 
references to back problems during the remainder of service.  
At the time of separation examination in April 1974 clinical 
evaluation revealed a normal lumbosacral spine.  In a 
statement of medical condition made in July 1974, the veteran 
indicated that he had undergone a separation examination 
within three working days prior to departure from his place 
of separation and to the best of his knowledge, since his 
last separation examination, there had been no change in his 
medical condition.  

The post service medical evidence is silent with regard to a 
low back disorder until 1995 approximately 21 years after 
service.  A report of a prison tele-consultation dated in 
July 1995 shows complaints of various problems, including low 
back pain.  It was noted that the problems had been present 
"for several months."  The veteran gave no history of back 
injury.  

Additional post service evidence includes a report of a VA 
examination of the spine in July 2003.  Reference was made to 
X-ray studies of the back in January 2003 showing the 
presence of degenerative joint disease and degenerative disc 
disease of the lumbar spine.  Findings were recorded on 
examination and an impression was made of chronic lumbosacral 
strain with radiation into the left lower extremity.  

A February 2004 VA cold injury protocol examination records 
an impression of chronic low back pain, status post lumbar 
decompression and fusion.  The examiner stated that this back 
condition that is currently bothering the veteran is related 
to the back problems that he had in the service and the 
veteran did not ever have a pain free episode between the in-
service pain and surgery in 1982.  It is noted that the 
veteran's claims file was not available at the time of the 
examination. 

The medical evidence also includes the report of a VA spinal 
examination accorded the veteran in March 2006.  The claims 
folder was reviewed by the examiner.  Reference was made to 
the veteran having an episode of low back strain in service.  
The veteran indicated that after discharge from service he 
continued with back pain.  He stated that he worked driving 
forklifts.  The veteran stated that in 1982 he underwent 
lumbar surgery, but continued to have difficulty after that.  
Findings were recorded and the examination impressions 
included lumbosacral strain, lumbosacral disc disease, post 
diskectomy and laminectomy, and chronic lumbar spine 
syndrome.  The examiner stated that it would be "speculation" 
to relate the lumbar sprain the veteran had in service with 
his current back disorder.  The examiner stated that without 
having X-ray confirmation of a disc problem while in service, 
it would be "speculation" to determine that the veteran's 
current back disorder would be related to his back strain in 
service.  

Given this evidence of record, the Board finds that the 
competent and credible evidence weighs against the veteran's 
claim.  Although the service medical records show complaints 
of and treatment for a low back disability, they do show that 
any treatment or event resulted in chronic disability.  
Additionally, even when considering the veteran's complaints 
of experiencing low back pain since service, the objective, 
credible evidence does not support his assertions.  In fact, 
the record is silent in this regard for approximately 21 
years, and even when the veteran complained of back pain in 
1995, he made no reference to service or any event of 
service.  The absence of evidence of a chronic disability in 
the service medical records or of persistent symptoms of a 
disability between separation from service along with the 
first evidence of a disability many years later constitutes 
negative evidence tending to disprove the assertion that the 
veteran was disabled from any disease or injury during his 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (Evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service.).

Finally, the probative medical evidence of record does not 
etiologically relate the veteran's current low back 
disability to service.  The February 2004 VA opinion is 
acknowledged.  However, the Board finds that the opinion 
rendered in March 2006 is of great probative value, whereas 
the opinion rendered in 2004 is of little probative value.  
The examiner in 2004 did not review the veteran's claims 
file.  The examiner in 2006, however, considered the 
veteran's claims file, medical history, and examination 
findings.  Thereafter, the examiner independently found that 
it would be mere speculation to relate the veteran's current 
back disorder to his low back strain in service.  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (finding 
that a physician's statement that a service-connected 
disorder "may or may not" have prevented medical personnel 
from averting the veteran's death was not sufficient to 
support a claim)  Factors for assessing the probative value 
of a medical opinion include the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444 (2000); see also Owens v. 
Brown, 7 Vet. App. 429 (1995) (Opinions offered by examiners 
based on a review of all the evidence on file is considered 
to be an important factor in reaching an informed opinion).  

As to the veteran's assertions that he sustained a back 
injury in service, the Board notes that he can attest to 
factual matters of which he had first-hand knowledge, e.g., 
sustaining back injuries and receiving treatment.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, as a lay person, he is not qualified to opine on 
matters requiring medical knowledge, such as whether there is 
a causal relationship of any sort between any current low 
back disability and his active service.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a lay person is generally not capable 
of opining on matters requiring medical knowledge).  

As such, the Board finds that the medical evidence of record 
does not create a reasonable doubt that any current back 
disorder the veteran has is related to his active service 
many years ago.  Rather, a preponderance of the evidence 
weighs against the veteran's claim; thus, the appeal is 
denied.


ORDER

Service connection for a chronic low back disability is 
denied.  





REMAND

With regard to the claim for service connection for hearing 
loss, the veteran was accorded an audiogram study at the time 
of his separation examination in April 1974.  The study 
showed high frequency hearing loss bilaterally.  The veteran 
was scheduled for an audiologic examination by VA in 
July 2003, but he "gave inconsistent results, not a valid 
test for rating purposes."  The audiologist noted that 
audiometric thresholds were "grossly exaggerated."  The 
audiologist was not certain whether or not the veteran was 
making a conscious effort to deceive.  However, the claims 
file was not available for review.  The examiner indicated 
that should the veteran be scheduled for a repeat audiologic 
examination, the service medical records should be sent for 
review.  

In view of the abnormal readings noted at the separation 
audiologic examination, the Board believes the veteran should 
be given one more opportunity to undergo an audiologic 
examination for the purpose of determining the nature and 
etiology of any current hearing loss with an opinion as to 
its etiology.  

Accordingly, this matter is remanded for the following:  

VA should schedule the veteran for an 
audiologic examination to determine the 
extent and etiology of any current 
hearing loss.  The examiner should review 
the entire claims file, to include the 
report of audiometric examination at the 
time of separation from service in 
April 1974.  The examiner should provide 
an opinion as to whether any current 
hearing loss is related to the veteran's 
active service.  The examiner should 
indicate to the best of his or her 
ability whether any current hearing loss 
is at least as likely as not (more than a 
50 percent probability) related to the 
veteran's active service.  The complete 
rationale for any opinion expressed 
should be provided.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


